Title: Thomas Jefferson to Robert Walsh, 9 January 1818
From: Jefferson, Thomas
To: Walsh, Robert


                    
                        
                            Dear Sir
                            Monticello
Jan. 9. 18.
                        
                        I returned a few days ago only from a long visit to my other home, the Poplar Forest. this must apologise for my long detention of your book. I have read it with great delight. Montucla is so voluminous that we can read him but once. but Playfair has brought into a small compass the leading facts in Mathematical history, and presented them so philosophically to our view, as that the memory can scarcely lose them a second time. observing that the printers of this dissertation say they are printing the whole set, I have therefore written to them for those already printed, & the others as they shall come out.
                        I possess a MS. by DesTutt Tracy, original & inedited. he entitles it Principes Logiques, ou Recueil de faits relatifs à l’intelligence humaine. it is an examination into the certainty of our knolege, and the most complete demolition of the Sceptical doctrines which I have ever met with. you know his character & peculiar strength in Ideological enquiries. I place him & Dugald Stewart so much in a line, that I can decide no more than that they are the two greatest men in that line at present known to the world. I have counted the words in a page of this little MS. and of one in your Register, & find it would occupy 31. pages or say 2. sheets in that. is such a tract within the plan of that work? I have supposed that, being inedited, ma might make it so, on the principle of preserving it. if so, it is at your service, on the only condition of returning the MS. when done with. it will require translation in terms of the most rigorous exactitude.
                        Our College continues to occupy me much. what the legislature will do for us, or whether any thing, is still in suspense. but whether or not, we shall go on, and if we do less than others, it shall be well done. Dr Cooper has accepted our Physiological chair, which of itself gives elevation to our out-set.
                        We shall be happy if the improvement of health, exercise change of scene, the pleasure of travelling with mr Correa, or any other indu motive shall induce you to accompany him in his next, and always welcome visits to Monticello, and that it may not be cut short, as before, by business which cannot be done here: for here you can be as abstracted for composition, perhaps more so, than at home. in this wish the whole family join, as they do in assurances of our sincere attachment and high respect.
                        Th: Jefferson
                    
                    
                        P.S. the book is separately inclosed.
                    
                